Exhibit 10.79

 

[g256451kgi001.jpg]

 

SEPARATION AGREEMENT AND MUTUAL RELEASE

 

THIS SEPARATION AGREEMENT AND MUTUAL RELEASE is entered into on this 12th day of
July, 2007 by and among MARVIN A. TENENBAUM (“Employee”) and LECG CORPORATION
and its wholly-owned subsidiary, LECG, LLC (collectively, the “Company”).

 

Background.         Employee is currently employed as the Chief Legal Officer of
the Company in its Chicago, Illinois office pursuant to a letter of employment
dated December 19, 2000 (the “Agreement”). Employee’s employment as a regular
employee will terminate effective July 31, 2007. The parties have agreed upon an
exchange of consideration by which all matters pertaining to Employee’s
employment and termination of employment have been fully and finally resolved,
the terms of which are set forth below.

 

THEREFORE, in consideration of the mutual promises set forth below, and
intending to be legally bound, the Company and Employee agree that:

 

1.             Employment Termination. Employee’s last day of work as a regular
employee will be July 31, 2007. The Company will pay Employee all compensation
and other benefits earned through that date and will reimburse Employee for all
approved but previously unreimbursed business expenses. Employee will return all
keys, passes, credit cards, and other Company property, including all documents,
disks and other records which pertain to the business and affairs of the Company
on or before his last day of employment, except as otherwise specifically agreed
by the Company and Employee. In particular, the Company has agreed that Employee
may retain (i) certain training materials originally prepared by Employee prior
to his employment with the Company; and (ii) the Blackberry phone issued to
Employee.

 

--------------------------------------------------------------------------------


 

Employee will also submit his written resignation, in the form attached hereto
as Attachment A, as an officer of LECG Corporation and its various subsidiaries
effective July 31, 2007.

 

2.             Separation Consideration. In consideration of the agreements of
Employee hereunder, the Company and Employee have agreed that the Employee will
receive a cash severance payment in the amount of Four Hundred Fifty Thousand
Dollars ($450,000) payable on August 1, 2007.

 

3.             Benefit Coverage. Employee’s health coverage under the Company’s
group health plan will cease as of July 31, 2007. However, the Company will
reimburse Employee for the costs associated with Employee enrolling in
continuing COBRA coverage for himself and his qualifying dependents beginning
August 1, 2007 and continuing until the earlier of (i) eighteen (18) months from
Employee’s termination date or (ii) the date on which Employee obtains health
coverage from a new employer.

 

4.             Options. Employee was provided from time to time with option
grants as set forth in Attachment B These options are subject to that certain
2003 LECG Corporation Employee Stock Option Plan (“Plan”), as amended, effective
as of November 13, 2003. These grants are also governed by the terms of the
Nonqualified Option Agreements entered into between Employee and LECG
Corporation (“Option Agreements”). Regarding those options that are unvested,
they will be retired by the Company on July 31, 2007. With respect to the vested
options, Employee must carefully review the Option Agreements and Plan to
understand his rights with respect to those vested options. As one basic matter,
if the vested options are not exercised within 90 days of July 31, 2007, the
options will expire. Any questions should be directed to Stock Administration in
the Company’s Emeryville office, with a copy to the Chief Financial Officer.

 

2

--------------------------------------------------------------------------------


 

5.             Restricted Stock. Pursuant to a Restricted Stock Program created
by the Company’s Compensation Committee for certain executive officers, Employee
was granted 3,000 shares of restricted stock under the Plan pursuant to the
terms of an initial Stock Purchase Agreement between the Company and Employee.
These shares will be retired as unvested on July 31, 2007. Employee acknowledges
and agrees that the separation payments described in Section 2 above include the
payment by the Company of $30 in full satisfaction of the Company’s repurchase
rights under the Stock Purchase Agreement.

 

6.             Insurance Coverage. The Company agrees that it will maintain, at
its expense, for at least two (2) years from the date hereof, the Company’s
Errors & Omissions for Employed Lawyers’ insurance policy, and the Company’s
Directors & Officers’ liability insurance policy with coverage at least equal to
the coverages in place on the date hereof and that such policies will provide
coverage for Employee with respect to actions, omissions or events occurring
during Employee’s period of employment. Upon request, the Company will provide
Employee with proof of insurance with respect to this coverage.

 

7.             Office Space. The Company agrees that it will make available to
Employee office space, appropriate computer equipment and other incidental
services and resources, at no charge to Employee, in its Chicago office as
required in order to facilitate Employee’s performance of the legal services
described in the letter agreement dated August 1, 2007 between the Company and
Employee. Employee should coordinate usage through the Office Manager for the
Chicago office.

 

8.             Employee Representations. Employee makes the following
representations, each of which is a condition of the Company’s entering into
this Agreement:

 

3

--------------------------------------------------------------------------------


 

 a)           That the Agreement does not provide for the separation
consideration described in Section 2 hereof and that the Company has agreed to
provide such separation consideration in recognition of Employee’s years of
dedicated service to the Company and in consideration of the releases provided
by Employee hereunder;

 

b)            That he has been given a reasonable period of time (not to exceed
21 days) to consider whether or not to sign this Agreement, and/or he
acknowledges that he has been advised of his right to that 21-day period and has
voluntarily waived it, and that he has not been pressured to sign this Agreement
in a shorter period of time;

 

c)             That no promises or representations except those contained in
this Agreement have been made to the Employee in connection with the termination
of his employment;

 

d)            That he has read and understands each and every provision in this
Agreement and has the right to consult with an attorney in connection with his
consideration of this Agreement, and that he is entering into this Agreement
voluntarily and of his own free will; and

 

e)             That he has not filed any complaints against the Company in any
court, nor any charges with any governmental agency (such as the EEOC or the
DFEH), before signing this Agreement.

 

9.             No Admission of Liability. Employee acknowledges that the Company
is not offering this Agreement because it believes that the Employee has any
valid legal claim against the Company. Employee further acknowledges and agrees
that nothing in this Agreement will

 

4

--------------------------------------------------------------------------------


 

constitute or be construed as an admission of liability, wrongdoing or violation
of any law on the part of the Company. Company acknowledges that, after diligent
review, it is not aware of any claims that the Company may have against the
Employee.

 

10.          General Release by Employee. Employee hereby fully and forever
releases and discharges the Company, its benefit plans, officers, directors,
employees, agents, members, affiliates, parent entities, successors and assigns
from liability for claims, causes of action and obligations of every nature
whatsoever, including, without limitation, claims of negligence, breach of
contract, wrongful discharge, intentional torts, defamation, and violation of
federal, state or local laws, among which are laws which prohibit discrimination
on the basis of race, color, national origin, religion, sex, age, disability and
other protected traits, such as the Title VII of the Civil Rights Act of 1964
and the California Fair Employment and Housing Act. This release covers claims,
known or unknown, which are based upon any act, event or failure to act which
occurred before the date on which this Agreement is signed and becomes
effective, except (i) claims pursuant to the letter agreement entered into
between the Company and Employee dated August 1, 2007 regarding legal services
to be provided by Employee to the Company, (ii) claims for vested pension
benefits or (iii) claims for indemnification for actions taken by Employee while
an employee and/or officer of the Company including,  but not limited to, claims
for indemnification pursuant the by-laws of LECG Corporation and that certain
Indemnification Agreement entered into between the Employee and the Company
dated November 3, 2002. For purposes of clarification, the Company acknowledges
that it is obligated to indemnify Employee for any actions taken while he was an
employee of the Company.

 

Employee expressly waives and relinquishes all rights and benefits afforded by
Section 1542 of the Civil Code of the State of California, or any analogous
state or federal law and does

 

5

--------------------------------------------------------------------------------


 

so understanding and acknowledging the significance of such specific waiver of
Section 1542. Section 1542 of the Civil Code of the State of California states
as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release, the parties expressly acknowledge that
this Agreement is intended to include in its effect, without limitation, all
claims which the Employee does not know or suspect to exist at the time this
Agreement is signed, and that this Agreement contemplates the extinguishment of
any such claim or claims.

 

Employee understands and agrees that, by entering into this Agreement he is
waiving any rights or claims that he might have under the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act, and that
he is not waiving any rights or claims that may arise after the date that he
executes this Agreement.

 

11.          General Release by the Company.  With the exception of claims
relating to intentional torts by Employee, defamation, or any intentional
violation by Employee of federal, state or local laws, among which are laws
which prohibit discrimination on the basis of race, color, national origin,
religion, sex, age, disability and other protected traits, such as the Title VII
of the Civil Rights Act of 1964 and the California Fair Employment and Housing
Act, Company hereby fully and forever releases and discharges Employee and his
heirs, successors and assigns from liability for claims, causes of action and
obligations of every nature whatsoever, including, without limitation, claims of
negligence and breach of contract. This Release covers claims,

 

6

--------------------------------------------------------------------------------


 

known or unknown, which are based upon any act, event or failure to act which
occurred before the date on which this Agreement is signed and becomes
effective.

 

The Company expressly waives and relinquishes all rights and benefits afforded
by Section 1542 of the Civil Code of the State of California, or any analogous
state or federal law and does so understanding and acknowledging the
significance of such specific waiver of Section 1542. Section 1542 of the Civil
Code of the State of California states as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release, the parties expressly acknowledge that
this Agreement is intended to include in its effect, without limitation, all
claims which the Company does not know or suspect to exist at the time this
Agreement is signed, and that this Agreement contemplates the extinguishment of
any such claim or claims.

 

The Company is not waiving any rights or claims that may arise after the date
that it executes this Agreement.

 

12.          Remedies for Breach. If either party breaches his or its
obligations under this Agreement or if Employee breaches the provisions of any
existing agreements with the Company pertaining to non-solicitation of employees
or customers or non-disclosure of confidential business information or trade
secrets, then the non-breaching party will have the right to any available legal
or equitable remedies. In case of any legal proceedings between Employee and the
Company, the prevailing party shall be entitled to recover his or its expenses

 

7

--------------------------------------------------------------------------------


 

of suit, including attorneys’ fees. If, contrary to the covenant not to sue
contained in section 13 of this Agreement, a lawsuit is filed by either party
against a released party, the filing party agrees that he will pay the released
party’s expenses of suit, including attorneys’ fees.

 

13.          Covenant Not To Sue. Each party represents and warrants that he or
it will not file any legal proceedings against any released party on the basis
of any claims within the scope of the releases contained in this Agreement. Each
party also agrees not to permit any other entity to instigate or cause any legal
proceedings to be filed against a released party as to any claims within the
scope of such releases. This covenant not to sue does not bar Employee from
filing a charge with the EEOC or the California Department of Fair Employment
and Housing. However, in the event such charge is filed, Employee agrees that
the agreements made by the Company pursuant to this Agreement are in full
satisfaction of any damages asserted by, or on behalf of, Employee in such
charge and that Employee will not be entitled to any monetary relief. This
covenant not to sue also does not apply to a lawsuit to determine the validity
of the releases contained in this Agreement as applied to claims under the ADEA.

 

14.          General.

 

a)            No provision of this Agreement may be modified, amended or
revoked, except in writing, signed by Employee and an authorized officer of the
Company.

 

b)            No waiver or failure to enforce any condition or provision of this
Agreement will be deemed to be a continuing waiver of the same or any other
provision of this Agreement.

 

c)             This Agreement constitutes the entire Agreement respecting
Employee’s employment and termination of employment. This Agreement supersedes
any and all other

 

8

--------------------------------------------------------------------------------


 

agreements, express or implied, between Employee and the Company, except as
provided in Paragraph 3 with respect to post-employment obligations.

 

d)            This Agreement shall be construed and enforced in accordance with
the laws of the state of California, without regard to its choice of law
principles.

 

[Remainder of this page intentionally left blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Separation Agreement and
Mutual Release as of the date first above written.

 

THIS AGREEMENT MAY BE REVOKED BY EMPLOYEE AT ANY TIME FOR A PERIOD OF SEVEN (7)
DAYS AFTER THE DATE OF SIGNING BY THE EMPLOYEE. TO REVOKE THIS AGREEMENT,
EMPLOYEE SHOULD RETURN HIS COPY OF THE AGREEMENT ALONG WITH A SIGNED STATEMENT
OF REVOCATION TO THE DIRECTOR OF HUMAN RESOURCES IN EMERYVILLE, CALIFORNIA.

 

 

BY THE EMPLOYEE:

 

 

 

 

 

/s/ Marvin A. Tenenbaum

 

 

 

 

 

 

Marvin A. Tenenbaum

Date: July 12, 2007

 

 

 

 

 

 

 

BY LECG, LLC:

 

 

 

 

 

 

 

 

By:

/s/ John C. Burke

 

 

 

 

 

 

 

John C. Burke

Date: July 12, 2007

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

BY LECG CORPORATION

 

 

 

 

 

By:

/s/ John C. Burke

 

 

 

 

 

 

 

John C. Burke

Date: July 12, 2007

 

 

Chief Financial Officer

 

 

 

10

--------------------------------------------------------------------------------